Title: From James Madison to Caesar A. Rodney, 22 October 1809
From: Madison, James
To: Rodney, Caesar A.


Dear Sir
Washington Ocr. 22. 1809
I have duly recd. yours accompanied by the pamphlet of T. on the Batture. You are right I think in your ideas on the subject, and wd. do well in writing to Poydras as you suggest.
Onis could not as you anticipated, be recd. Whatever noise may be made on the occasion, the thing can not admit of doubt with men who consult their judgments, not their sympathies with Spain, nor their enmities towards the administration. Is Ferdinand or the Junta, in actual possession of the Govt.? This is the sole question for us, a question of fact, which all the most recent & authentic information decides in the negative.
Jackson & Mr. S. have been breaking a lance. When shall we have the pleasure of your aid in our deliberations? Accept my affectionate respects.
James Madison
